REGISTRATION RIGHTS AGREEMENT




     This Registration Rights Agreement (the "Agreement") is made and entered
into as of this 7th day of January, 2014 by and among hopTo Inc., a Delaware
corporation (the "Company"), and the "Purchasers" named in that certain
Securities Purchase Agreement, dated as of the date hereof, by and among the
Company and the Purchasers (the "Purchase Agreement"). Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.



  The parties hereby agree as follows:

1. Certain Definitions.




As used in this Agreement, the following terms shall have the following
meanings:

     "Closing Date" means the date of closing of the purchase and sale of the
securities contemplated by the Purchase Agreement.

     "Common Stock" means the Company's common stock, par value $0.0001 per
share, and any securities into which such shares may hereinafter be
reclassified.

     "Prospectus" means (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any "free
writing prospectus" as defined in Rule 405 under the 1933 Act.

     "Purchasers" means the Purchasers identified in the Purchase Agreement and
any Affiliate or permitted transferee (as defined in Section 7(c)) of any
Purchaser who is a subsequent holder of any Warrants or Registrable Securities.

     "Register," "registered" and "registration" refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

     "Registrable Securities" means (i) the Shares, (ii) the Warrant Shares and
(iii) any other securities issued or issuable with respect to or in exchange for
Registrable Securities, whether by merger, charter amendment or otherwise;
provided, that a security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B) such
security becoming eligible for sale without restriction by the Purchasers
pursuant to Rule 144.

     "Registration Statement" means any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions

1

--------------------------------------------------------------------------------

of this Agreement, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

     "Required Purchasers" means, as of any time of determination, the
Purchasers beneficially holding a majority of the Registrable Securities.

"SEC" means the U.S. Securities and Exchange Commission.

"Shares" means the shares of Common Stock issued pursuant to the Purchase
Agreement.

     "1933 Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

     "1934 Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

     "Warrants" means, the Warrants to purchase shares of Common Stock issued to
the Purchasers pursuant to the Purchase Agreement, the form of which is attached
to the Purchase Agreement as Exhibits A thereto.

     "Warrant Shares" means the shares of Common Stock issuable upon the
exercise of the Warrants.

2.      Registration.     (a)      Registration Statements.      (i) No later
than sixty (60) days following the Closing Date (the "Filing  

Deadline"), the Company shall prepare and file with the SEC one Registration
Statement on Form S-1, covering the resale of the Registrable Securities.
Subject to any SEC comments, such Registration Statement shall include the plan
of distribution substantially as attached hereto as Exhibit A and no Purchaser
shall be named as an "underwriter" in the Registration Statement without the
Purchaser's prior written consent. Such Registration Statement also shall cover,
to the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder other than the Registrable Securities without the prior written
consent of the Required Purchasers, not to be unreasonably withheld. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Purchasers and counsel to the Purchasers
under the Purchase Agreement prior to its filing or other submission; provided,
that no such amendments or supplements made solely to update the Registration
Statement after its effectiveness with a filing made under the Exchange Act need
be provided to any Purchaser. If a Registration Statement covering the
Registrable Securities is not filed with

2

--------------------------------------------------------------------------------

the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate amount paid by such Purchaser pursuant to
the Purchase Agreement attributable to those Registrable Securities that remain
unsold at that time for each 30-day period or pro rata for any portion thereof
following the Filing Deadline for which no Registration Statement is filed with
respect to the Registrable Securities. Such payments shall constitute the
Purchasers' exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief. Such payments shall be made
to each Purchaser in cash no later than three (3) Business Days after the end of
each 30-day period.

     (ii) S-3 Qualification. Promptly following the date (the "Qualification
Date") upon which the Company becomes eligible to use a registration statement
on Form S-3 to register the Registrable Securities for resale, but in no event
more than thirty (30) days after the Qualification Date (the "Qualification
Deadline"), the Company shall file a registration statement on Form S-3 covering
the Registrable Securities (or a post-effective amendment on Form S-3 to the
registration statement on Form S-1) (a "Shelf Registration Statement") and shall
use commercially reasonable efforts to cause such Shelf Registration Statement
to be declared effective as promptly as practicable thereafter. If a Shelf
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Qualification Deadline, the Company will make pro rata
payments to each Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate purchase price paid by such Purchaser
pursuant to the Purchase Agreement attributable to those Registrable Securities
that remain unsold at that time for each 30-day period or pro rata for any
portion thereof following the date by which such Shelf Registration Statement
should have been filed for which no such Shelf Registration Statement is filed
with respect to the Registrable Securities. Such payments shall constitute the
Purchasers' exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief. Such payments shall be made
to each Purchaser in cash no later than three (3) Business Days after the end of
each 30-day period.

     (b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company's counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of one counsel to the Purchasers and the Purchasers' reasonable
expenses in connection with the registration, but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

(c)      Effectiveness.     (i) The Company shall use commercially reasonable
efforts to have the  

Registration Statement declared effective within 120 days of the date of its
filing. The Company shall notify the Purchasers by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Purchasers with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.

3

--------------------------------------------------------------------------------

     (ii) For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an "Allowed Delay"); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Purchaser)
disclose to such Purchaser any material non-public information giving rise to an
Allowed Delay, (b) advise the Purchasers in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

     (d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Purchaser to be named
as an "underwriter", the Company shall use its best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering "by or on behalf of the issuer" as
defined in Rule 415 and that none of the Purchasers is an "underwriter". The
Purchasers shall have the right, at their own expense, to participate or have
their counsel participate in any meetings or discussions with the SEC regarding
the SEC's position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which the Purchasers' counsel reasonably objects. In
the event that, despite the Company's best efforts and compliance with the terms
of this Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the "Cut Back Shares") and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company's compliance with the requirements of Rule
415 (collectively, the "SEC Restrictions"); provided, however, that the Company
shall not agree to name any Purchaser as an "underwriter" in such Registration
Statement without the prior written consent of such Purchaser unless such
Purchaser objects to being removed from such Registration Statement. Any
cut-back imposed on the Purchasers pursuant to this Section 2(d) shall be
allocated among the Purchasers on a pro rata basis and shall be applied first to
any Warrant Shares, unless the SEC Restrictions otherwise require or provide or
the Purchasers otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
"Restriction Termination Date" of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline and/or the Qualification Deadline, as applicable, for the

4

--------------------------------------------------------------------------------

Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
under Section 2(c) shall be the 120th day immediately after the Restriction
Termination Date.

(e)      Right to Piggyback Registration.     (i) If at any time following the
date of this Agreement that any  

Registrable Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company's notice (a "Piggyback Registration"). Such notice
shall offer the holders of the Registrable Securities the opportunity to
register such number of shares of Registrable Securities as each such holder may
request and shall indicate the intended method of distribution of such
Registrable Securities.

     (ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Purchasers must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2(b)) and subject to
the Purchasers entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2(e)(i) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the 1933 Act, the Company shall deliver written notice to the
Purchasers and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2(e)(ii) shall limit the Company's
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under this Section 2.

     (iii) Notwithstanding the foregoing, if the managing underwriter or
underwriters of a proposed underwritten offering as described in Section
2(e)(ii) determines that the total amount of securities that the Purchasers seek
to include in such offering would materially and adversely affect the success of
such offering, then, in addition to the number of such securities being included
in the offering for the account of the Company, the Company shall be required to
include in the offering only that number of additional such securities,
including Registrable Securities (collectively, the "Additional Securities"),
which the underwriters

5

--------------------------------------------------------------------------------

determine in their sole discretion will not jeopardize the success of the
offering, and the Additional Securities so included shall be apportioned pro
rata among the Purchasers according to the total amount of Registrable
Securities requested to be included therein by all of the Purchasers or in such
other proportions as shall mutually be agreed to by the Purchasers.

     3. Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

     (a) use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule 144
and (iii) the second anniversary of the Closing Date (the "Effectiveness
Period") and advise the Purchasers in writing when the Effectiveness Period has
expired;

     (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

     (c) provide copies to and permit counsel designated by the Purchasers to
review each Registration Statement and all amendments and supplements thereto
(other than amendments solely to update the Registration Statement by making
Exchange Act filings) no fewer than three (3) Business Days prior to their
filing with the SEC and not file any document to which such counsel reasonably
objects;

     (d) furnish to the Purchasers and their legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto (other than amendments solely
to update the Registration Statement by making Exchange Act filings) , each
preliminary prospectus and Prospectus and each amendment or supplement thereto
(other than amendments solely to update the Registration Statement by making
Exchange Act filings), and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto (other than amendments solely to update the Registration
Statement by making Exchange Act filings) and such other documents as each
Purchaser may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Purchaser that are covered by the related
Registration Statement; provided, that any document filed and available on the
SEC's

6

--------------------------------------------------------------------------------

EDGAR system (or its successor) is deemed to have been furnished to the
Purchasers and their counsel.

     (e) use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

     (f) prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

     (g) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Purchasers in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), "Availability Date" means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company's
fiscal year, "Availability Date" means the 90th day after the end of such fourth
fiscal quarter); and;

     (h) immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit

7

--------------------------------------------------------------------------------

to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and

     (i) at all times that a Registration Statement is required to be filed or
effective hereunder, otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC under the 1933 Act and the
1934 Act, including, without limitation, Rule 172 under the 1933 Act, file any
final Prospectus, including any supplement or amendment thereof, with the SEC
pursuant to Rule 424 under the 1933 Act, promptly inform the Purchasers in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Purchasers are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), "Availability Date" means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company's fiscal year, "Availability Date" means the 90th day after the end of
such fourth fiscal quarter); and

(h) at all times from the Closing Date until the third anniversary thereof:

     (i) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; and

     (ii) with a view to making available to the Purchasers the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company's most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Purchaser of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.

8

--------------------------------------------------------------------------------

     4. Due Diligence Review; Information. The Company shall make available,
upon reasonable advance notice during normal business hours, for inspection and
review by the Purchasers, advisors to and representatives of the Purchasers (who
may or may not be affiliated with the Purchasers and who are reasonably
acceptable to the Company), all financial and other records, all SEC Filings (as
defined in the Purchase Agreement) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company's officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Purchasers or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Purchasers and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.

     The Company shall not disclose material nonpublic information to the
Purchasers, or to advisors to or representatives of the Purchasers, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Purchasers, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Purchaser wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

5.      Obligations of the Purchasers.     (a) Each Purchaser shall furnish in
writing to the Company such information  

regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of the Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement.

     (b) Each Purchaser, by its acceptance of the Registrable Securities agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

     (c) Each Purchaser agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the

9

--------------------------------------------------------------------------------

happening of an event pursuant to Section 3(h) hereof, such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Purchaser
is advised by the Company that such dispositions may again be made.

6.      Indemnification.     (a) Indemnification by the Company. The Company
will indemnify and hold  

harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a "Blue Sky Application"); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Purchaser's behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Purchaser or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

     (b) Indemnification by the Purchasers. Each Purchaser agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or

10

--------------------------------------------------------------------------------

supplement thereto. In no event shall the liability of an Purchaser be greater
in amount than the dollar amount of the proceeds (net of all expenses paid by
such Purchaser in connection with any claim relating to this Section 6 and the
amount of any damages such Purchaser has otherwise been required to pay by
reason of such untrue statement or omission) received by such Purchaser upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

     (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

     (d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

11

--------------------------------------------------------------------------------

7.      Miscellaneous.     (a) Amendments and Waivers. This Agreement may be
amended only by a  

writing signed by the Company and the Required Purchasers. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers. In such
case, the amendment, action or omission to act so consented to by the Required
Purchasers shall be binding on all parties to this Agreement or holders of
Registrable Securities whether or not they individually consented.

     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.

     (c) Assignments and Transfers by Purchasers. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns. A Purchaser may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Purchaser to
such person, provided that (i) such Purchaser complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected (such transferee, a "permitted transferee") and (ii)
such Purchaser shall not have the right to transfer or assign its rights
hereunder in connection with a sale of Registrable Securities in an ordinary
course brokerage transaction.

     (d) Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Purchasers, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term "Company"
shall be deemed to refer to such Person and the term "Registrable Securities"
shall be deemed to include the securities received by the Purchasers in
connection with such transaction unless such securities are otherwise freely
tradable by the Purchasers after giving effect to such transaction.

     (e) Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

     (f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or other electronic means, which shall be deemed an
original.

12

--------------------------------------------------------------------------------

     (g) Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

     (h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

     (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

     (j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

     (k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Delaware located in New Castle County
and the United States District Court for the District of Delaware for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement. Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.



The Company:






HOPTO INC.






By:
_________________________
Name:
Title:






The Purchasers:






By:
_______________________________
Name:
Title:




14

--------------------------------------------------------------------------------



Exhibit A






Plan of Distribution




     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

an exchange distribution in accordance with the rules of the applicable
exchange;



  privately negotiated transactions;




short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

a combination of any such methods of sale; and



  any other method permitted by applicable law.




15

--------------------------------------------------------------------------------

     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants and we intend to use such proceeds, if any, for
working capital and general corporate purposes.

     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a

16

--------------------------------------------------------------------------------

particular offer will be set forth in an accompanying prospectus supplement or,
if appropriate, a post-effective amendment to the registration statement that
includes this prospectus.

     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been sold, (2) the date on which all of the shares may be sold without
restriction pursuant to Rule 144 of the Securities Act and (3) the second
anniversary of the Closing Date.

17

--------------------------------------------------------------------------------